289 S.W.3d 693 (2009)
Timothy DAVIS, Appellant,
v.
Susan ATKINSON, Respondent.
No. WD 69699.
Missouri Court of Appeals, Western District.
May 5, 2009.
Application for Transfer to Supreme Court Denied June 23, 2009.
Application for Transfer Denied September 1, 2009.
James G. Krispin, Esq., St. Louis (Clayton), MO, for appellant.
Michael E. McCausland, Esq., Kansas City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Timothy J. Davis appeals from a judgment entered after jury trial on his claim for personal injuries arising out of an automobile accident. Davis contends that the damages awarded by the jury were so inadequate that the trial court abused its discretion in denying him a new trial. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).